This opinion will be unpublished and
                           may not be cited except as provided by
                           Minn. Stat. § 480A.08, subd. 3 (2014).

                                STATE OF MINNESOTA
                                IN COURT OF APPEALS
                                      A14-1437

                                    State of Minnesota,
                                       Respondent,

                                             vs.

                                   Angel Maldonado, Jr.,
                                        Appellant.

                                    Filed July 20, 2015
                                         Affirmed
                                     Connolly, Judge

                                 Clay County District Court
                                  File No. 14-CR-13-2370


Lori Swanson, Attorney General, St. Paul, Minnesota; and

Brian J. Melton, Clay County Attorney, Moorhead, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Bridget K. Sabo, Assistant
Public Defender, St. Paul, Minnesota (for appellant)


         Considered and decided by Kirk, Presiding Judge; Connolly, Judge; and Chutich,

Judge.

                          UNPUBLISHED OPINION

CONNOLLY, Judge

         In this appeal from his conviction of first-degree assault with a dangerous weapon

and felony domestic assault, appellant argues that the district court abused its discretion
when it admitted five of appellant’s prior felony convictions under Minn. R. Evid. 609(a)

after performing a Jones factors analysis. We affirm.

                                         FACTS

       On July 12, 2013, appellant Angel Maldonado attended a party with G.B., his

girlfriend. M.M., V.M., T.S., and T.S.’s wife, B.S., were also present. T.S. and appellant

engaged in a brief verbal argument during the party, and T.S. asked appellant to leave.

As appellant and G.B. were leaving, T.S. and B.S. heard G.B. screaming and the sounds

of appellant hitting her. Appellant then left with G.B. in a vehicle, but G.B. returned a

few minutes later on foot. Appellant drove back to the party and allegedly threw what

was later found to be a tire iron at G.B. V.M. then grabbed appellant and brought him to

his vehicle, again asking him to leave the party. Appellant attempted to punch V.M. in

the head, and V.M. responded by punching him back. After fighting for about two

minutes, V.M. collapsed on T.S., who was watching the fight. T.S. noticed that V.M. had

been stabbed. Police officers arrived and later interviewed appellant, who was unable to

remember the fight with V.M. and seemed surprised and concerned when told that G.B.

was also injured.

       Respondent State of Minnesota charged appellant with attempted first-degree

murder (premeditated) against V.M., first-degree assault (great bodily harm) against

V.M., second-degree assault (dangerous weapon) against G.B., and felony fifth-degree

assault (domestic) against G.B. Before the trial began, the state informed the court that it

wanted to enter appellant’s five prior felony convictions into evidence.             These

convictions included: (1) a felony domestic assault from 2007, (2) and (3) two felony


                                             2
violations of a no-contact order from 2008 and 2009, (4) a felony escape from custody

from 2008, and (5) a fifth-degree controlled-substance crime from 2013.             The state

wanted to use these convictions to impeach appellant and to “allow the jury to see who

[appellant] is.” Later, the state said that, because G.B. chose not to testify, it intended to

use the five prior convictions only if appellant testified that his relationship with G.B.

was peaceful.     After the district court ruled that the five felony convictions were

admissible, appellant decided not to testify.

       For a felony domestic-assault conviction, the state must prove that a defendant has

two prior domestic-violence convictions. Minn. Stat. § 609.2242, subd. 4 (2012) (stating

that whoever commits domestic assault “within ten years of the first of any combination of

two or more previous qualified domestic violence-related offense convictions . . . is guilty of

a felony . . . .”). Outside the presence of the jury, appellant stipulated to his two prior

convictions for violating a no-contact order, and they were entered into evidence.1

Appellant was found not guilty of attempted first-degree murder (premeditated), but

guilty of second-degree assault with a dangerous weapon, domestic assault, and first-

degree assault. This appeal follows.

                                       DECISION

       Appellant argues that the district court abused its discretion when it admitted all

five of his prior felony convictions. We disagree. A district court’s ruling on the

1
  Although appellant indicated his intention to stipulate to these prior convictions before
the district court’s Jones factor analysis, the state can still use them for impeachment.
See State v. Davidson, 351 N.W.2d 8, 11 (Minn. 1984) (stating that, while stipulation can
bar evidence of a prior conviction, “[p]rior convictions would still be [usable] under
Minn. R. Evid. 609 to impeach the defendant if he testified”).

                                                3
impeachment of a witness by prior conviction is reviewed under a clear abuse of

discretion standard. State v. Ihnot, 575 N.W.2d 581, 584 (Minn. 1998). Whether the

probative value of prior convictions outweighs their prejudicial effect is a matter within

the discretion of the district court. State v. Graham, 371 N.W.2d 204, 208 (Minn. 1985).

The district court’s decision will not be reversed absent a clear abuse of discretion. Id. at

209.

       The state can introduce evidence of prior criminal convictions “[f]or the purpose

of attacking the credibility of a witness.”         Minn. R. Evid. 609(a).     However, prior

convictions may be admitted into evidence only if (1) the crime is punishable either by

death or more than one year of imprisonment2 and adds probative value greater than its

prejudicial effect, or (2) the crime is one of dishonesty. Id. No convictions that are more

than ten years old may be used for impeachment. Minn. R. Evid. 609(b). Appellant’s

five prior convictions all occurred between 2007 and 2013. Because appellant’s prior

convictions are not crimes of dishonesty, they fall under Minn. R. Evid. 609(a). See

Minn. R. Evid. 609(a) 1989 comm. cmt. (stating that crimes of dishonesty include only

those crimes involving untruthful conduct).

       Whether a conviction is more probative than prejudicial is analyzed under the five

Jones factors:

                 (1) the impeachment value of the prior crime, (2) the date of
                 the conviction and the defendant’s subsequent history, (3) the
                 similarity of the past crime with the charged crime (the
                 greater the similarity, the greater the reason for not permitting

2
  Neither party contends that the appellant’s five prior convictions would not fulfill these
requirements.

                                                4
              use of the prior crime to impeach), (4) the importance of
              defendant’s testimony, and (5) the centrality of the credibility
              issue.

State v. Jones, 271 N.W.2d 534, 538 (Minn. 1978). A district court “should demonstrate

on the record that it has considered and weighed the Jones factors.” State v. Swanson,

707 N.W.2d 645, 655 (Minn. 2006). Swanson concluded that admission of five prior

felony convictions without demonstrating consideration of the Jones factors was error but

that error was harmless because all five convictions were admissible. Id. at 655-56; see

also Minn. R. Evid. 609(a) 1989 comm. cmt. (“The trial judge should make explicit

findings on the record as to the factors considered and the reasons for admitting or

excluding the evidence.”).

       A district court abuses its discretion if it does not consider “the probative value of

each conviction individually.” State v. Swinger, 800 N.W.2d 833, 838 (Minn. App.

2011), review denied (Minn. Sept. 28, 2011). Swinger does not state how extensively

each conviction need be considered, or whether each Jones factor need be addressed for

each conviction. See id.3 When deciding if the probative value of evidence is greater

than its prejudicial effect, the district court has great discretion. Ihnot, 575 N.W.2d at

3
  In Swinger, the district court was found to have “abused its discretion in admitting
evidence of these eight prior convictions without considering the probative value of each
conviction individually,” but this court ultimately found that the error was harmless. 800
N.W.2d at 838. The district court in Swinger never explicitly stated it was doing a Jones
factor analysis, and stated only that credibility was central to the case, that all prior
convictions were less than ten years old, and that none of them were similar to the current
charges. Id. at 837. In contrast, the district court here explicitly stated “I have reviewed
the Jones factors” and discussed some of the convictions and factors separately. This is
an acceptable practice. See, e.g., Swanson, 707 N.W.2d at 655-56 (analyzing the Jones
factors together for separate offenses).


                                             5
586. This court can “[consider the Jones factors] on appeal in determining whether the

[district] court erred in the exercise of its discretion.” Laughnan v. State, 404 N.W.2d

326, 330 (Minn. App. 1987), review denied (Minn. June 9, 1987).

A.     The Impeachment Value of Prior Convictions.

       Prior convictions have impeachment value because they show the jury the

defendant’s “whole person.” Swanson, 707 N.W.2d at 655 (quotation omitted). The

district court considered the impeachment value individually of the domestic-assault

conviction and the violations of a no-contact order by stating they “illuminate a pattern of

conduct on the part of [appellant].” We recognize that “[e]vidence of other crimes or acts

is inadmissible to prove the character of a person.” State v. Berry, 484 N.W.2d 14, 17

(Minn. 1992). However, we understand the district court’s statement to indicate that

appellant’s past convictions illuminated a pattern of conduct that revealed potential

untruthfulness that could undermine his credibility. See State v. Flemino, 721 N.W.2d

326, 328 (Minn. App. 2006) (noting that the rationale for admitting felonies that do not

directly implicate honesty is that they enable a jury to consider a witness’s lack of

trustworthiness as shown by the witness’s repeated contempt for the laws which he is

bound to obey). We conclude that this factor also weighs in favor of admitting the felony

conviction of escape from custody and the fifth-degree controlled-substance crime.

B.     The Date of Conviction.

       The district court stated on the record that the convictions from the 2008 and 2009

violations of a no-contact order and the domestic-assault conviction from 2007

“specifically are old enough so that they’re not prejudicial because they’re extremely


                                             6
recent, and at the same time they’re not so old that they’re not helpful because of the

dates they show . . . .” While the district court did not explicitly address the dates of the

felony escape from custody (2008) and the felony controlled substance (2013)

convictions, it stated that “all [the five prior felony convictions are] within the ten years

[required by Minn. R. Evid. 609(b)].” We conclude that the district court considered the

dates of all felony convictions on the record and all five felonies fall within the ten year

time period.

         Appellant argues that the district court did not explicitly state that the timing

related to the impeachment value of the prior convictions and instead used this evidence

to establish a pattern of conduct. However, the timing of past convictions is relevant to

establish a “history of lawlessness.” Ihnot, 575 N.W.2d at 586. Thus, we conclude that

the district court did not err in its consideration of the timing of these convictions.

C.       Similarity of Past Crimes to the Current Crime.4

          Appellant contends that this factor is not met because, if the crime at hand is

similar to a prior conviction, the jury may put too much emphasis on the prior conviction.

However, even though three of the convictionsthe violations of a no-contact order and

the domestic assaultwere similar to the charged domestic-assault offense, the Jones

factors, taken collectively, can favor admitting evidence of prior convictions even when

one factor is not met. See Swanson, 707 N.W.2d at 655-56 (finding that, although a prior

assault charge was similar to the charged murder, the other four Jones factors were met

and thus the test favored admitting the defendant’s prior convictions). The escape-from-
4
    The record does not reflect that the district court addressed this factor.

                                                 7
custody conviction and the controlled-substance conviction are not similar to any of the

offenses charged and are therefore admissible under this factor. See Ihnot, 575 N.W.2d at

586-87 (stating that, if a past charge is not substantially similar to the crime at hand, this

factor supports admitting the past conviction into evidence). Thus, although the third

Jones factor does not favor admission of the felonies involving the violations of a no-

contact order and the domestic-assault conviction, it does favor admission of the other

two felonies.5

D.     The Importance of the Defendant’s Testimony and the Centrality of the
       Credibility Issue.

       These two factors are generally considered together and favor admitting evidence

of prior convictions if credibility is a central issue. See, e.g., Swanson, 707 N.W.2d at

655-56; Ihnot, 575 N.W.2d at 587 (considering the fourth and fifth Jones factors

together). In this case, the district court noted that “[c]redibility is a central issue . . .

given the evidence that’s come [in] so far,” and went on to state that this favored

admitting all five felonies.

       All five Jones factors favor the admission of the convictions relating to felony

escape from custody and the fifth-degree controlled-substance crime, and four factors

favor the admission of the other three convictions. In Swanson, as here, only one factor,

similarity, did not favor admitting evidence of some prior convictions, and all of the

convictions were found to be properly admitted into evidence. 707 N.W.2d at 655-56.

Thus, we conclude it was not error to admit all five felony convictions into evidence here.

5
 As previously discussed, the felonies dealing with violations of a no-contact order
would have been admitted anyway to prove an element of felony domestic assault.

                                              8
       Appellant further contends that the district court’s failure to analyze each prior

conviction was not harmless error because it kept the appellant from testifying. We

disagree. We have already concluded that the admission of the five felonies was not

error, but we will briefly discuss this issue in the interest of completeness.

       Appellant argues that his testimony was critical to this case.            But, when a

defendant’s theory of the case is presented through another means, the defendant’s

personal testimony is less important to the case. See State v. Lloyd, 345 N.W.2d 240, 246

(Minn. 1984) (stating that allowing prior convictions to come in under the Jones factors

did not prevent the jury from hearing a defendant’s version of events because a police

officer told the jury what the defendant’s version was). Here, as in Lloyd, the jury heard

from a police officer who interviewed appellant after the incident. The jury also heard a

recording of the officer’s interview with appellant.        Thus, even without appellant’s

testimony, the jury heard appellant’s version of events.

       Appellant contends that he was unable to tell the jury that he was acting in self-

defense. However, multiple witnesses testified that appellant appeared to have wounds

consistent with a fist fight. The district court also gave a self-defense jury instruction.

Furthermore, a self-defense argument favors allowing prior convictions to enter into

evidence because the jury must decide between competing accounts of an event. See

State v. Davis, 735 N.W.2d 674, 680 (Minn. 2007) (stating that because “the viability of

[the defendant’s] self-defense claim turned largely on facts that only he could testify

to, . . . his credibility was central to the case”).




                                                 9
      We therefore conclude that there was no abuse of discretion in the district court’s

consideration and admission of appellant’s five prior felony convictions.

      Affirmed.




                                            10